IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT

COMMONWEALTH OF PENNSYLVANIA, :           No. 63 MAL 2015
                              :
              Petitioner      :           Petition for Allowance of Appeal from the
                              :           Order of the Superior Court
                              :
         v.                   :
                              :
                              :
MATTHEW BRYAN WOLFE,          :
                              :
              Respondent      :
                              :
COMMONWEALTH OF PENNSYLVANIA, :           No. 93 MAL 2015
                              :
              Respondent      :           Cross Petition for Allowance of Appeal
                              :           from the Order of the Superior Court
                              :
         v.                   :
                              :
                              :
MATTHEW BRYAN WOLFE,          :
                              :
              Petitioner


                                     ORDER

PER CURIAM

      AND NOW, this 12th day of August, 2015, the Commonwealth’s Petition for

Allowance of Appeal at 63 MAL 2015 is GRANTED. The issue, as set forth by the

Commonwealth, is as follows:

            Whether the Superior Court of Pennsylvania’s sua sponte
            determination that the ten year mandatory minimum
            sentence for involuntary deviate sexual intercourse (Person
            less than 16 years) imposed pursuant to 42 Pa.C.S.A. §
            9718(a)(1) is facially unconstitutional is erroneous as a
            matter of law?
Furthermore, the matter is EXPEDITED and the Prothonotary is ORDERED to place the

matter on the November 2015 Argument List, and establish an appropriate briefing

schedule.

      The defendant’s cross-petition for allowance of appeal at 93 MAL 2015 is HELD

pending the disposition of the Commonwealth’s appeal.